672 S.E.2d 680 (2008)
NORTH CAROLINA INSURANCE GUARANTY ASSOCIATION
v.
The BOARD OF TRUSTEES OF GUILFORD TECHNICAL COMMUNITY COLLEGE.
No. 470P07.
Supreme Court of North Carolina.
December 11, 2008.
Christopher J. Blake, Leslie Lane Mize, Raleigh, for Insurance Guaranty Asso.
Sidney S. Eagles, Jr., James L. Gale, James R. Holland, Raleigh, for Guilford Tech College.
Prior report: 185 N.C.App. 518, 648 S.E.2d 859.

ORDER
The Court allows plaintiff's Petition for Discretionary Review and orders briefing on the following issues:
(1) Whether granting the right to a State agency to participate in a program, including the right to sue for benefits arising from the program, waives the defense of sovereign immunity?
(2) Whether a legislative amendment which made State agencies and subdivisions "persons" eligible for the benefits of the North Carolina Insurance Guaranty Association Act (N.C.G.S. § 58-48-1 et seq.) also waived the defense of sovereign immunity as to the NCIGA's expressly granted cause-of-action against high networth employers?
*681 By Order of the Court in Conference, this 11th day of December, 2008.